        Case 4:16-cr-00077-BMM Document 49 Filed 07/08/20 Page 1 of 2




                  THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                            CR-16-77-GF-BMM

                         Plaintiff,
     vs.                                                    ORDER

 EDWARD ANDREW ARCAND III,

                         Defendant.

      Defendant Edward Andrew Arcand III has moved for early termination of

his current term of supervised release. (Doc. 45.) The Government does not oppose

early termination of Arcand’s supervised release. (Id. at 2.) The Court conducted a

hearing on Arcand’s motion on July 8, 2020. For the reasons below, the Court will

grant Arcand’s motion.

      Arcand pleaded guilty to burglary, in violation of 18 U.S.C. § 1153(b) and

Mont. Code Ann. § 45-6-204(1)(a). (Doc. 26.) The Court sentenced Arcand to

27 months imprisonment followed by two years of supervised release. (Doc. 33.)

Arcand’s supervised release commenced on October 2, 2018. Arcand has

completed approximately 21 months of his term of supervised release. Supervision

is scheduled to expire on October 2, 2020.

      Federal law authorizes a defendant to move for termination of his supervised

release after successfully completing one year if the Court is satisfied that such
        Case 4:16-cr-00077-BMM Document 49 Filed 07/08/20 Page 2 of 2



action remains “warranted by the conduct of the defendant and the interests of

justice.” 18 U.S.C. § 3564(c) The Court must consider the factors in 18 U.S.C.

§ 3553(a) when evaluating whether to terminate a term of supervised release.

      United States Probation Officer Mike Chism currently supervises Arcand

and does not oppose early termination of Arcand’s supervised release. (Doc. 46 at

2.) The record reflects that Arcand has complied substantially with his supervision

conditions. Arcand has demonstrated that he is able to conform his conduct to the

law. Arcand has changed his lifestyle to address the Court’s obligations. Arcand

does not pose a threat to the community. The factors in 18 U.S.C. § 3553 support

an early termination of supervised release.

       Accordingly, IT IS ORDERED:

      1.     Defendant’s Motion for Early Termination of Supervised Release

(Doc. 45) is GRANTED.

      DATED this 8th day of July, 2020.
